                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

KENNETH LAMBERT,                                  CV 20–70–M–DLC–KLD

                     Plaintiff,

vs.                                                        ORDER

ANDREW M. SAUL, Commissioner
of Social Security,

                      Defendant.


      Before the Court is Plaintiff’s Stipulation for Award of Attorney’s Fees

Pursuant to the Equal Access to Justice 28 U.S.C. § 2412(d) and for Court Costs

Pursuant to 28 U.S.C. § 1920. (Doc. 20.) The parties agree that Plaintiff is entitled

to $8,415.09 in attorney fees and $400.00 in costs under the Equal Access to

Justice Act. (Id.) Accordingly,

      IT IS ORDERED that Motion (Doc. 20) is GRANTED. Plaintiff is awarded

$8,415.09 in fees and $400.00 in costs.

      DATED this 14th day of July, 2021.




                                          1
